Hurt, Judge.
Among other grounds it is assigned as error that the trial judge neither signed the statement of facts agreed to by counsel for both parties, nor made up such statement and filed it in the record, as required by Article 1378 of the Revised *640Statutes. Under previous holdings of this court (Johnson v. The State, 16 Texas Ct. App., 372, and cases there cited) the judgment must be reversed, the omission of the judge being without fault on the part of the appellant.
Opinion delivered January 8, 1887.
Taking the agreed statement of facts made up by counsel as a fair summary of the evidence adduced on the trial, this court feels constrained to say that the allegations of the indictment are not met by the proof. The appellant is charged with keeping a disorderly house, and the reputation of the place is relied on to sustain the charge. Common reputation is a legitimate source from which to draw proof to fix the character of the house, but the evidence must directly connect the person charged with the offense committed. The testimony in this case goes to show that the reputation of the house was established by another proprietor, and at an anterior time.
The judgment is reversed and the cause remanded, because of the errors indicated.

Reversed and remanded.